Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  delete “, and one of the barrier layers” in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2015/0214422 A1), Jain et al (PG Pub 2016/0118531 A1), and Fu et al (PG Pub 2014/0131732 A1).
Regarding claim 1, Kim teaches a semiconductor device, comprising: a first semiconductor layer (112, fig. 1); a second semiconductor layer (126b, fig. 2) on the first semiconductor layer, wherein the 5second semiconductor layer comprises a first dopant of a first conductivity type (p type, paragraphs [0049][0050]), wherein the first dopant has a doping concentration; an active region (114) between the first semiconductor layer and the second 10semiconductor layer, wherein the active region comprises multiple well layers (two 114a, fig. 2, paragraph [0037]) and multiple barrier layers (two 114b, paragraph [0037]); a confinement layer (last 114b bordering 126a, fig. 2) between the active region and the second semiconductor layer; and 15a first Al-containing layer (E1: paragraph [0049] teaches layer 126 to comprise GaN/AlGaN alternating layers) between the confinement layer and the second semiconductor layer, wherein the first wherein the material of the confinement layer is the same as the material of one of the barrier layers (paragraph [0037]).  
Kim does not teach the second semiconductor layer to comprise a second dopant of a second conductivity type, and the first conductivity type is different from the second conductivity type.
In the same field of endeavor, Jain teaches doping the p-type layers with n-type dopants to alleviate defects (paragraphs [0090][0003], fig. 13B).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second semiconductor layer to comprise a second dopant of a second conductivity type (i.e. n type), and the first conductivity type is different from the second conductivity type for the benefit of alleviating defects.
Kim does not teach the active region to comprise a third dopant comprising a doping concentration.
In the same field of endeavor, Fu teaches to make the active region to comprise a third dopant comprising a doping concentration (n-type dopants with concentration of 2 x 1018/cm3, paragraphs [0084][0085]), for the benefit of increase output power (paragraph [0085] and Table 2).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active region to comprise a third dopant comprising a doping concentration, for the benefit of increase output power.
Kim in view of Jain and Fu teaches “the confinement layer comprises a fourth dopant comprising a doping concentration and a conductivity type” (n type, paragraph 18/cm3, paragraph [0084] and Table 2 of Fu) “different from the first conductivity type”; and “the doping concentration of the third dopant of the active region is not less than” (same as) “the doping concentration of the fourth dopant of the confinement layer”.
Regarding claim 3, Jain teaches the second dopant (n dopants, fig. 13B) 20includes a doping concentration (64, fig. 13B), and the doping concentration of the first dopant (42, fig. 13B, paragraph [0090]) is greater than the doping concentration of the second dopant of the second semiconductor layer.  
Regarding claim 4, Kim teaches the semiconductor device according to claim 1, wherein the semiconductor 5device further comprises an electron blocking structure (E2, fig. 2) on the second semiconductor layer, and the electron blocking structure includes an energy gap greater (fig. 2) than an energy gap of the second semiconductor layer.  
Regarding claim 5, Kim teaches the semiconductor device according to claim 4, wherein the electron blocking structure comprises a dopant comprising a doping concentration (1020/cm3 dopants, paragraph [0050]; Kim in view of Jain teaches the doping 10concentration of the second dopant to be 1018/cm3 dopants, paragraph [0050] of Kim and paragraph [0090] of Jain) is less than the doping concentration of the dopant of the electron blocking structure.  
Regarding claim 6, Kim in view of Fu teaches the dopant of the active region comprises a conductivity type (n type, paragraphs [0085] of Fu) different from the first conductivity type (p type paragraph [0050] of Kim).  
Regarding claim 7, Kim teaches the semiconductor device according to claim 1, wherein the doping 15concentration of the first dopant of the second semiconductor layer is not less than 1x1018/cm3 (paragraph [0050]).  
Regarding claim 8, Kim in view of Jain teaches the semiconductor device according to claim 1, wherein the second dopant of the second semiconductor layer (n-type dopants in 126b of Kim) has a doping concentration not less than 1x1017/cm3 (two orders of magnitude lower than 1020/cm3, paragraph [0050] of Kim and paragraph [0090] of Jain, which is 1018/cm3).  
Regarding claim 9, Kawaguchi in view of Jain teaches the semiconductor device according to claim 1, wherein the doping 20concentration of the second dopant of the second semiconductor layer is not more than 5x1018/cm3 (n-type dopants in 126b of Kim is two orders of magnitude lower than 1020/cm3, paragraph [0050] of Kim and paragraph [0090] of Jain, which is 1018/cm3).
Regarding claim 10, Kim teaches layer 126 to have a thickness of 100 to 600 angstroms (paragraph [0048], which is 10 nm to 60 nm).
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the thickness of each layer in layer 126, according to the electrical characteristics desirable to an intended use of the device, to result in layer 126b to have a thickness between 5 nm and 30 nm both inclusive.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (PG Pub 2010/0219395 A1), Jain et al (PG Pub 2016/0118531 A1), and Fu et al (PG Pub 2014/0131732 A1) and Schetzina (US Patent 6,046,464).
Regarding claim 1, Hirayama teaches a semiconductor device, comprising: a first semiconductor layer (11, fig. 1); a second semiconductor layer (21) on the first semiconductor layer, wherein the second semiconductor layer comprises a first dopant of a first conductivity type (Mg doped, i.e. p type, fig. 1), wherein the first dopant has a doping concentration; an active region (15) between the first semiconductor layer and the second semiconductor layer, wherein the active region comprises a single well layer and a barrier layer (fig. 1); a confinement layer (AlGaN 16) between the active region and the second semiconductor layer; and a first Al-containing layer (AlN 17) between the confinement layer and the second semiconductor layer, wherein the first Al-containing layer comprises an energy gap greater than an energy gap of the confinement layer (fig. 1 of Shetzina teaches energy gap of AlN to be greater than AlGaN); wherein the material of the confinement layer is the same as the material of one of the barrier layers (fig. 1).
Hirayama does not teach the second semiconductor layer to comprise a second dopant of a second conductivity type, and the first conductivity type is different from the second conductivity type.
In the same field of endeavor, Jain teaches doping the p-type layers with n-type dopants to alleviate defects (paragraphs [0090][0003], fig. 13B).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second semiconductor layer to comprise a second 
Hirayama does not teach the active region comprises multiple well layers and multiple barrier layers, and comprises a third dopant comprising a doping concentration.
In the same field of endeavor, Fu teaches to make the active region to comprise multiple well layers and multiple barrier layers (three each, paragraph [0052]) and to comprise a third dopant comprising a doping concentration (n-type dopants with concentration of 2 x 1018/cm3, paragraphs [0084][0085]), for the benefit of increase output power (paragraph [0085] and Table 2).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active region to comprise comprises multiple well layers and multiple barrier layers and a third dopant comprising a doping concentration, for the benefit of increase output power.
Hirayama in view of Fu also teaches “the confinement layer comprises a fourth dopant” (Fu teach doping barrier layers of the active region, paragraph [0085]); layer 16 in Hirayama is the last barrier layer of the active region, fig. 1) comprising a doping concentration and a conductivity type (n type, paragraph [0085] of Fu) different from the first conductivity type (p type, fig. 1 of Hirayama); and wherein the doping concentration of the third dopant of the active region is not less than (same as) the doping concentration of the fourth dopant of the confinement layer.
Regarding claim 11, Hirayama teaches the semiconductor device according to claim 1, further comprising a second Al-containing layer (13, fig. 1)between the first semiconductor layer and the active region.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (PG Pub 2010/0219395 A1), Jain et al (PG Pub 2016/0118531 A1), and Fu et al (PG Pub 2014/0131732 A1) and Schetzina (US Patent 6,046,464) as applied to claim 1 above, and further in view of Kawaguchi et al (PG Pub 2007/0290230 A1).
Regarding claim 2, the previous combination remains as applied in claim 1.
Kim further teaches the semiconductor device according to claim 1, further comprising a third semiconductor layer (412, fig. 4) on the second semiconductor layer
However, the previous combination does not teach the third semiconductor layer comprises a fifth dopant comprising a doping concentration higher than the doping concentration of the first dopant.
In the same field of endeavor, Kawaguchi teaches, wherein the third semiconductor layer (contact layer 412, fig. 4) comprises a fifth dopant (p dopants, fig. 4) comprising a doping concentration (1020/cm3, paragraph [0082]) higher than the doping concentration of the first dopant (Mg in layers 407-411, fig. 5b), for the benefit of reducing contact resistance (paragraph [0082]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the third semiconductor layer to comprise a fifth dopant comprising a doping concentration higher than the doping concentration of the first dopant, for the benefit of reducing contact resistance.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al (PG Pub 2014/0264265 A1), Jain et al (PG Pub 2016/0118531 A1), and Fu et al (PG Pub 2014/0131732 A1).
Regarding claim 12, Arena teaches a semiconductor device comprising: a first semiconductor layer (112, fig. 7); a second semiconductor layer (110) on the first semiconductor layer, wherein the second semiconductor layer comprises a first dopant of a first conductivity type (p type, paragraph [0084]); an active region (106) between the first semiconductor layer and the second semiconductor layer, and the active region comprises a well layer and a barrier layer (106); a confinement layer (120) between the active region and the second semiconductor layer; and a first Al-containing layer (AlGaN 108, paragraph [0080]) between the confinement layer and the second semiconductor layer, wherein the first Al-containing layer has a higher energy gap (fig. 1B) than the energy gap of the confinement layer; wherein the first Al-containing layer comprises a fourth dopant (e21/cm3, paragraph [0081]) comprising a doping concentration; wherein the material of the confinement layer comprises higher In content (0.08 in 108, paragraph [0121]) than the material of one of the barrier layers (0.01 in 116, paragraph [0065]) of the active region.  
Arena does not teach the active region comprises multiple well layers and multiple barrier layers.
In the same field of endeavor, Fu teaches to make the active region to comprise multiple well layers and multiple barrier layers (three each, paragraph [0052]), for the known benefit of increase output power.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active region to comprise comprises multiple well layers and multiple barrier layers, for the known benefit of increase output power.
Arena does not teach the confinement layer comprises a second dopant comprising a doping concentration and a conductivity type different from the first conductivity type or wherein the first Al-containing layer comprises a fourth dopant comprising a 15doping concentration, and the doping concentration of the fourth dopant is greater than the doping concentration of the second dopant.
In the same field of endeavor, Jain teaches doping the p-type layers with n-type dopants to alleviate defects (paragraphs [0090][0003], fig. 13B).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the confinement layer to comprise a second dopant comprising a doping concentration and a second conductivity type (i.e. n type) different from the first conductivity type; and to make the first Al-containing layer to comprise 
fourth dopant (p dopants in 108 is 1021/cm3, paragraph [0081] of Arena) comprising a 15doping concentration, and the doping concentration of the fourth dopant is greater than the doping concentration of the second dopant (two orders of magnitude lower than 1021/cm3, paragraph [0090] of Jain, which is 1019/cm3), for the benefit of alleviating defects.  
Regarding claim 13, Arena teaches the semiconductor device according to claim 12, wherein the confinement comprises a third dopant comprising a conductivity type (p type, paragraph [0077]).
Arena in view of Jain teaches the conductivity type of the second dopant (n type, see claim 12 above) is different from the conductivity type of the third dopant.  
Regarding claim 14, Arena teaches the semiconductor device according to claim 12, further comprising a third semiconductor layer (104, fig. 7) formed on the second semiconductor layer, the third semiconductor comprises a fifth dopant comprising a doping concentration (p type, e20/cm3, paragraph [0086]) higher than the doping concentration of the first dopant (3e19/cm3, paragraph [0084]).  
Regarding claim 15, Arena teaches the semiconductor device according to claim 12, further comprising an electron blocking structure (SiO2 dielectric 660, fig. 7, paragraph [0059]) between the second semiconductor layer and a third semiconductor layer (Si substrate 658, paragraph [0058]), wherein the electron blocking structure comprises a higher energy gap (SiO2 is known to have energy bandgap of 9 eV and InGaN is known to have less than 4eV) than the second semiconductor layer.  
Regarding claim 16, Arena teaches the semiconductor device according to claim 12, wherein the thickness of the confinement layer (1 nm for layer 120, paragraph [0077]) is less than the thickness of each of the barrier layers (10 nm for layer 116, paragraph [0121]).
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive with regards to claims 1-11.  See rejection above.
Applicant’s arguments with respect to claim(s) 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899